The Court are of opinion, that when a person not a freeholder, or being a freeholder not resident within this State, applies to any person having authority to issue writs for any process whatever, to attach any person or persons to answer before any Court in this State, and offers surety for prosecution of his writ to effect, the sufficiency of such security must be determined solely by the person issuing such writ, and cannot be afterwards questioned under a plea in abate j ment to such writ.
Vide ante, vol. 1. p. 3.
Elnathan Keyes, for plaintiff.
William C. Harrington, for defendant.
That if the defendant doubts the responsibility of the recognisor, or the sufficiency of the sum in which he is recognised, he may move the Court before whom the process is returned, or any other Court before whom the action may be pending, for an augmentation of the sum, or a more responsible surety; and the Court in their discretion may order bail to be put in sufficient for these purposes, as is provided in the next succeeding section to the act.
This construction of the statute is not novel. It was so given under the presidency of Chief Justice Woodbridge, in a stronger case, that of John Adams against Jacob Davis, decided in this County, January term, A. D. 1800.
Judgment that there is error in the record, and that judgment of the County Court be reversed.